Case 1:20-cv-00447-PAB-MEH Document 162 Filed 01/04/21 USDC Colorado Page 1 of 20




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

   Civil Action No. 20-cv-00447-PAB-MEH

   JABARI J. JOHNSON,

          Plaintiff,

   v.

   GARY WARD,
   RYDER MAY,
   MICHAEL ALLEN,
   NICOLE WILSON,
   MEGGAN CASTILLO,
   RICHARD HODGE, and
   KATHLEEN BOYD,

          Defendants.


                                            ORDER


          This matter is before the Court on the Recommendation of United States

   Magistrate Judge [Docket No. 134]. The Recommendation addresses plaintiff Jabari J.

   Johnson’s (“Johnson”) complaint, Docket No. 1, and motion for preliminary injunction

   seeking injunctive relief concerning the allegations in the complaint, Docket No. 113.

   The Recommendation also addresses the motion to dismiss pursuant to Rules 12(b)(1)

   and 12(b)(6) of the Federal Rules of Civil Procedure brought by defendants Ryder May

   (“May”), Michael Allen (“Allen”), Nicole Wilson (“Wilson”), Meggan Castillo (“Castillo”),

   Richard Hodge (“Hodge”), and Kathleen Boyd (“Boyd”) (together the “Colorado

   Department of Corrections (“CDOC”) defendants”).1 Docket No. 64. Because Mr.

          1
              Gary Ward (“Ward”), the only defendant not moving to dismiss, has not been
   served.
Case 1:20-cv-00447-PAB-MEH Document 162 Filed 01/04/21 USDC Colorado Page 2 of 20




   Johnson is pro se, the Court construes his filings liberally without serving as his

   advocate. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). The Court has

   jurisdiction pursuant to 28 U.S.C. § 1331.

   I. BACKGROUND2

          Mr. Johnson is an inmate who is incarcerated at the Colorado State Penitentiary

   (“CSP”) in Cañon City, Colorado. Docket No. 1 at 3. Mr. Johnson alleges that from

   October 2017 to November 2019 Ward, May, Wilson, Allen, Hodge, and Boyd deprived

   Mr. Johnson “of an orthopedic visit for surgery and medical boot” for Mr. Johnson’s right

   foot. Id. at 6. Among other things, plaintiff alleges that Hodge scheduled physical

   therapy appointments for Mr. Johnson, but Castillo canceled them. Id. Mr. Johnson

   also alleges that, from April 6, 2019 to May 11, 2019, Boyd “deprived [Mr. Johnson] of

   chronic pain medication [and] refus[ed] to see” Mr. Johnson. Id. Boyd later gave Mr.

   Johnson medication to help with the pain and rashes on Mr. Johnson’s back, arm , and

   shoulders, but the medication did not help. Id. And while Mr. Johnson had an

   appointment for “pain management” set for June 2019, Mr. Johnson was transferred to

   Sterling Correctional Facility (“Sterling”) before he could be seen. Id. Mr. Johnson

   further alleges that Allen discontinued his mediation from June 2019 to November

   2019, which Mr. Johnson complained about in August 2019. Id. Also in August 2019,

   Mr. Johnson suffered a heart attack and, once he arrived back at the facility,

   “continuously requested to see [a doctor] as [Hodge] deprived care.” Id. at 7. To date,



          2
          The Court assumes that the allegations in plaintiff’s complaint are true in
   considering the motion to dismiss. Brown v. Montoya, 662 F.3d 1152, 1162 (10th Cir.
   2011).

                                                2
Case 1:20-cv-00447-PAB-MEH Document 162 Filed 01/04/21 USDC Colorado Page 3 of 20




   Mr. Johnson alleges that he has not been prescribed medication for his injuries, which

   Mr. Johnson attributes to Boyd and Hodge not liking “‘N[******]’ who sue.” Id.

          Mr. Johnson asserts one claim against defendants under 28 U.S.C. § 1983 for

   violation of his Eighth Amendment rights. Docket No. 1 at 6. The CDOC defendants

   raise three grounds for dismissal. Docket No. 64 at 2. First, the CDOC defendants

   argue that, under the Eleventh Amendment, this Court does not have subject matter

   jurisdiction for Mr. Johnson’s claim against the CDOC defendants sued in their official

   capacities and seeking monetary relief, and therefore Mr. Johnson’s complaint should

   be dismissed under Rule 12(b)(1) of the Federal Rules of Civil Procedure. Id. Second,

   the CDOC defendants argue that Mr. Johnson has failed to state claims for relief

   against May and Allen because he has not alleged their personal participation in any

   conduct relating to his claims. Id. Third, the CDOC defendants argue that they are

   entitled to qualified immunity because Mr. Johnson does not plausibly state a

   constitutional violation as required under section 1983, and therefore Mr. Johnson’s

   complaint should be dismissed under Rule 12(b)(6) of the Federal Rules of Civil

   Procedure. Id. The magistrate judge appears to have reviewed the latter two grounds

   for dismissal together, and so will the Court in its review.

          Magistrate Judge Hegarty issued a recommendation on October 1, 2020 as to

   Mr. Johnson’s complaint and motion for preliminary injunction, as well as the CDOC

   defendants’ motion to dismiss. Docket No. 134. Mr. Johnson filed objections on

   October 19, 2020. Docket No. 142. The CDOC defendants filed a response to Mr.

   Johnson’s objections on November 2, 2020. Docket No. 145. Mr. Johnson replied on

   November 18, 2020. Docket No. 149.

                                                 3
Case 1:20-cv-00447-PAB-MEH Document 162 Filed 01/04/21 USDC Colorado Page 4 of 20




   II. LEGAL STANDARD

          The Court must “determine de novo any part of the magistrate judge’s disposition

   that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). An objection is “proper” if

   it is both timely and specific. United States v. One Parcel of Real Prop. Know n as 2121

   E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996). A specif ic objection “enables the

   district judge to focus attention on those issues – factual and legal – that are at the

   heart of the parties’ dispute.” Id.

          In the absence of an objection, the district court may review a magistrate judge’s

   recommendation under any standard it deems appropriate. See Summers v. Utah, 927

   F.2d 1165, 1167 (10th Cir. 1991); see also Thomas v. Arn, 474 U.S. 140, 150 (1985)

   (“It does not appear that Congress intended to require district court review of a

   magistrate’s factual or legal conclusions, under a de novo or any other standard, when

   neither party objects to those findings.”). The Court therefore reviews the non-objected

   to portions of the recommendation to confirm that there is “no clear error on the face of

   the record.” Fed. R. Civ. P. 72(b), Advisory Committee Notes. This standard of review

   is something less than a “clearly erroneous or contrary to law” standard of review, Fed.

   R. Civ. P. 72(a), which in turn is less than a de novo review. Fed. R. Civ. P. 72(b).

   Because plaintiff is proceeding pro se, the Court will construe his objections and

   pleadings liberally without serving as his advocate. See Hall, 935 F.2d at 1110.

          A. Lack of Subject Matter Jurisdiction

          Dismissal pursuant to Federal Rule of Civil Procedure 12(b)(1) is appropriate if

   the Court lacks subject matter jurisdiction over claims for relief asserted in the



                                                4
Case 1:20-cv-00447-PAB-MEH Document 162 Filed 01/04/21 USDC Colorado Page 5 of 20




   complaint. Rule 12(b)(1) challenges are generally presented in one of two forms: “[t]he

   moving party may (1) facially attack the complaint’s allegations as to the existence of

   subject matter jurisdiction, or (2) go beyond allegations contained in the complaint by

   presenting evidence to challenge the factual basis upon which subject matter

   jurisdiction rests.” Merrill Lynch Bus. Fin. Servs., Inc. v. Nudell, 363 F.3d 1072, 1074

   (10th Cir. 2004) (quoting Maestas v. Lujan, 351 F.3d 1001, 1013 (10th Cir. 2003)).

   When resolving a facial attack on the allegations of subject matter jurisdiction, the court

   “must accept the allegations in the complaint as true.” Holt v. United States, 46 F.3d

   1000, 1002 (10th Cir. 1995). To the extent a defendant attacks the factual basis for

   subject matter jurisdiction, the court “may not presume the truthfulness of the factual

   allegations in the complaint, but may consider evidence to resolve disputed

   jurisdictional facts.” SK Finance SA v. La Plata County, 126 F.3d 1272, 1275 (10th Cir.

   1997). “Reference to evidence outside the pleadings does not convert the motion to

   dismiss into a motion for summary judgment in such circumstances.” Id. Ultimately,

   and in either case, plaintiff has “[t]he burden of establishing subject matter jurisdiction”

   because she is “the party asserting jurisdiction.” Port City Props. v. Union Pac. R.R.

   Co., 518 F.3d 1186, 1189 (10th Cir. 2008).

          B. Failure to State a Claim

          To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

   Procedure, a complaint must allege enough factual matter that, taken as true, makes

   the plaintiff’s “claim to relief . . . plausible on its face.” Khalik v. United Air Lines, 671

   F.3d 1188, 1190 (10th Cir. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570



                                                   5
Case 1:20-cv-00447-PAB-MEH Document 162 Filed 01/04/21 USDC Colorado Page 6 of 20




   (2007)). “The ‘plausibility’ standard requires that relief must plausibly follow from the

   facts alleged, not that the facts themselves be plausible.” RE/MAX, LLC v. Quicken

   Loans Inc., 295 F. Supp. 3d 1163, 1168 (D. Colo. 2018) (citing Bryson v. Gonzales, 534

   F.3d 1282, 1286 (10th Cir. 2008)). Generally, “[s]pecific facts are not necessary; the

   statement need only ‘give the defendant fair notice of what the claim is and the grounds

   upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting

   Twombly, 550 U.S. at 555) (alterations omitted). However, a plaintiff still must provide

   “supporting factual averments” with his allegations. Cory v. Allstate Insurance, 584

   F.3d 1240, 1244 (10th Cir. 2009) (“[C]onclusory allegations without supporting factual

   averments are insufficient to state a claim on which relief can be based.” (citation

   omitted)); see also Moffet v. Halliburton Energy Servs., Inc., 291 F.3d 1227, 1231 (10th

   Cir. 2002) (stating that a court “need not accept [] conclusory allegations”). “[W]here

   the well-pleaded facts do not permit the court to infer more than the mere possibility of

   misconduct, the complaint has alleged – but it has not shown – that the pleader is

   entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quotations and

   alterations omitted); see also Khalik, 671 F.3d at 1190 (“A plaintiff must nudge [his]

   claims across the line from conceivable to plausible in order to survive a motion to

   dismiss.” (quoting Twombly, 550 U.S. at 570)). If a complaint’s allegations are “so

   general that they encompass a wide swath of conduct, much of it innocent,” then

   plaintiff has not stated a plausible claim. Khalik, 671 F.3d at 1191 (quotations omitted).

   Thus, even though modern rules of pleading are somewhat forgiving, “a complaint still

   must contain either direct or inferential allegations respecting all the material elements



                                                6
Case 1:20-cv-00447-PAB-MEH Document 162 Filed 01/04/21 USDC Colorado Page 7 of 20




   necessary to sustain a recovery under some viable legal theory.” Bryson, 534 F.3d at

   1286 (alterations omitted).

   III. ANALYSIS

          A. Lack of Subject Matter Jurisdiction

          Magistrate Judge Hegarty recommends that Mr. Johnson’s claim for damages

   against the CDOC defendants in their official capacities be dismissed. Docket No. 134

   at 7. Specifically, the magistrate judge concluded that Mr. Johnson seeks $4 million in

   monetary compensation from each of the CDOC defendants – $1.5 million in

   compensatory damages and $2.5 million in punitive damages. Id. (citing Docket No. 1

   at 8, 25). While Mr. Johnson’s complaint is unclear, the magistrate judge also

   concluded that Mr. Johnson is suing the CDOC defendants in both their individual and

   official capacities.3 Id. (citing Docket No. 1 at 3–4). However, the magistrate judge

   determined, because the CDOC defendants are state officials, the Court must treat a

   suit against them as a suit against the state itself. Id. Because the Eleventh

   Amendment bars suits against the state for damages, the magistrate judge concluded

   that Eleventh Amendment immunity “constitutes a bar to the exercise of federal subject

   matter jurisdiction.” Fent v. Okla. Water Res. Bd., 235 F.3d 553, 559 (10th Cir. 2000).

          In response to Magistrate Judge Hegarty’s recommendation, Mr. Johnson first

   argues that his claims are not conclusory and that he has proven his claims in previous

   filings. Docket No. 142 at 1. Second, Mr. Johnson argues that a district court reviewing

   a motion to dismiss for lack of subject matter jurisdiction may review affidavits, other



          3
              Mr. Johnson does not dispute this characterization in his objections.

                                                 7
Case 1:20-cv-00447-PAB-MEH Document 162 Filed 01/04/21 USDC Colorado Page 8 of 20




   documents, and the fruits of a limited evidentiary hearing to resolve jurisdiction disputes

   under Rule 12(b)(1). Id. at 2. Therefore, Mr. Johnson states, he has “proven that he

   has established jurisdiction under Rule 12(b)(1)” because he provided exhibits and

   witness declarations. Id. Third, Mr. Johnson argues that he

          did not sue the [d]efendants in their official capacity in which Fed. R. Civ. P. does
          not bar lawsuits against (A) state officials in their individual capacity for damages
          or (B) against state officials in their official capacity for injunctive relief, w[h]ere
          the plaintiff did request damages in the defendant[’]s individual capacity,
          therefore plaintiff[’]s claim is not barred, also plaintiff has produced evidence
          proving plausible as (1) a reasonable jury could find facts supporting a violation
          of constitutional rights, which was (2) clearly established at the defendant’s
          conduct.

   Docket No. 142 at 3.

          Mr. Johnson’s first and second objection – that his allegations are not conclusory

   and that his exhibits and witness declarations establish subject matter jurisdiction – do

   not contradict Magistrate Judge Hegarty’s conclusion that subject matter jurisdiction

   must be determined “from the allegations of fact in the complaint, without regard to

   mere [conclusory] allegations of jurisdiction,” Docket No. 134 at 3 (quoting Groundhog

   v. Keeler, 442 F.2d 674, 677 (10th Cir. 1971)), or facts submitted outside the complaint.

   Id. at 11. See Erikson v. BP Expl. & Prod. Inc., 567 F. App’x 637, 639 (10th Cir. 2014)

   (holding that the district court did not err in “failing to consider the materials” that a pro

   se litigant “attached to his response in opposition” to a m otion to dismiss).

          While Mr. Johnson is correct that “a facial attack on the complaint[’]s allegations

   subject matter jurisdiction questions the sufficiency of the complaint” and that “in

   reviewing a facial attack on the complaint[, the court] must accept the complaint as

   true,” Docket No. 142 at 2, a plaintiff’s complaint must still allege sufficient facts that, if


                                                  8
Case 1:20-cv-00447-PAB-MEH Document 162 Filed 01/04/21 USDC Colorado Page 9 of 20




   taken as true, would establish subject matter jurisdiction. This is because the

   “sufficiency of a complaint must rest on its contents alone.” Gee v. Pacheco, 627 F.3d

   1178, 1186 (10th Cir. 2010). Mr. Johnson’s complaint, however, clearly demands

   damages from the CDOC defendants, Docket No. 1 at 25, and, while his complaint

   states that he is suing only Ward, May, and Allen in their official and individual

   capacities, id. at 3–4, he does not dispute the magistrate judge’s conclusion that he is

   suing all of the CDOC defendants in both capacities. Docket No. 134 at 7.

          Mr. Johnson’s third objection – that a plaintiff, in one suit, may seek an injunction

   for the official-capacity claims and damages for the individual-capacity claims – also

   does not contradict the magistrate judge’s conclusion that the court does not have

   subject matter jurisdiction to consider Mr. Johnson’s official-capacity claims for

   damages. “[W]hen an action is in essence one for the recovery of money from the

   state, the state is the real, substantial party in interest and is entitled to invoke its

   sovereign immunity from suit even though individual officials are nominal defendants.”

   Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261, 277 (1977).

          The Court has reviewed the non-objected portions of the recommendation to

   satisfy itself that there is “no clear error on the face of the record.” Fed. R. Civ. P.

   72(b), Advisory Committee Notes. Based on this review, the Court has concluded that

   this portion of the recommendation is a correct application of the facts and the law.

   Therefore, because Mr. Johnson has not objected to the magistrate judge’s conclusion

   that the Court does not have subject matter jurisdiction to consider official-capacity

   damages claims, the Court accepts the magistrate judge’s recommendation that Mr.

   Johnson’s official-capacity damages claims against the CDOC defendants be

                                                  9
Case 1:20-cv-00447-PAB-MEH Document 162 Filed 01/04/21 USDC Colorado Page 10 of 20




    dismissed.

           B. Failure to State a Claim

           Magistrate Judge Hegarty further recommends granting the CDOC defendants’

    motion to dismiss because Mr. Johnson has not alleged that the CDOC defendants

    violated his constitutional rights. The magistrate judge concluded that the plaintiff failed

    to state a claim under section 1983, and thus the CDOC def endants are entitled to

    qualified immunity. Docket No. 64 at 2; Docket No. 134 at 7, 15. Qualif ied immunity

    “shields government officials performing discretionary functions from individual liability

    under [section 1983] unless their conduct violates ‘clearly established statutory or

    constitutional rights of which a reasonable person would have known.’” Baptiste v. J.C.

    Penney Co., 147 F.3d 1252, 1255 (10th Cir. 1998) (quoting Harlow v. Fitzgerald, 457

    U.S. 800, 818 (1982)). “Once a defendant asserts qualified immunity as a defense, the

    plaintiff must carry the burden of showing qualified immunity is not proper under the

    circumstances. To do this, the plaintiff must show that (1) the defendant’s conduct

    violated a constitutional right and (2) the law governing the conduct was clearly

    established at the time of the alleged violation.” DeSpain v. Uphoff, 264 F.3d 965, 971

    (10th Cir. 2001) (citing Baptiste, 147 F.3d at 1255). 4

           Mr. Johnson claims that he has not been provided adequate health care,

    constituting cruel and unusual punishment in violation of the Eighth Amendment.



           4
            The Court presumes that the magistrate judge did not consider the second
    element of the qualified immunity analysis because he had already determined that Mr.
    Johnson did not plead sufficient facts to establish a constitutional violation. Mr.
    Johnson did not object to this, and the Court f inds no clear error. Fed. R. Civ. P. 72(b),
    Advisory Committee Notes.

                                                 10
Case 1:20-cv-00447-PAB-MEH Document 162 Filed 01/04/21 USDC Colorado Page 11 of 20




    Docket No. 1 at 6. The magistrate judge analyzed this claim under the “deliberate

    indifference” framework. Docket No. 134 at 8. Deliberate indifference “to serious

    medical needs of prisoners constitutes the ‘unnecessary and wanton infliction of pain’

    proscribed by the Eighth Amendment.” Estelle v. Gamble, 429 U.S. 97, 104 (1976)

    (quoting Gregg v. Georgia, 428 U.S. 153, 173 (1976)). To establish deliberate

    indifference, a plaintiff must show that “the harm suffered is sufficiently serious to

    implicate the Cruel and Unusual Punishment Clause.” Callahan v. Poppell, 471 F.3d

    1155, 1159 (10th Cir. 2006). This is the objective component. A plaintiff must also

    show that the defendants “knew [that the plaintiff] faced a substantial risk of harm and

    disregarded that risk, by failing to take reasonable measures to abate it.” Hunt v.

    Uphoff, 199 F.3d 1220, 1224 (10th Cir. 1999). T his is the subjective component.

                  1. Objective Component

           Mr. Johnson first alleges that he was denied a medical boot from October 2017

    to November 2019. Docket No. 1 at 1. The CDOC defendants argue that this claim is

    time-barred. Docket No. 64 at 9. Because section 1983 does not prov ide a limitations

    period, the magistrate judge looked to Colorado law, which provides for a two-year

    limitations period for claims arising out of federal laws that are silent as to limitations

    periods. Docket No. 134 at 9 (citing Colo. Rev. Stat. § 13-80-120(g)). Since Mr.

    Johnson knew or should have known of the alleged constitutional violation in October

    2017, but did not file his complaint until February 18, 2020, the magistrate judge

    concluded that the claim for a denial of a medical boot is time-barred because it arose

    before February 18, 2018. Docket No. 134 at 10.



                                                  11
Case 1:20-cv-00447-PAB-MEH Document 162 Filed 01/04/21 USDC Colorado Page 12 of 20




           In his objection, Mr. Johnson cites Tiberi v. Cigna Corp., 83 F.3d 1423, 1430–31

    (10th Cir. 1996), for the proposition that the limitations period runs from the date of the

    last injury or when the wrong is over. Docket No. 142 at 3. W hile Mr. Johnson is

    correct that the court in Tiberi applied the “continuing wrong doctrine,” Tiberi is not a

    section 1983 case and, as such, is inapposite to the Court’s analy sis. Rather, the

    magistrate judge is correct that claims under section 1983 accrue when the “plaintiff

    knows or should know that his or her constitutional rights have been violated.” Docket

    No. 134 at 10 (quoting Smith v. City of Enid, 149 F.3d 1151, 1154 (10th Cir. 1998)). Mr.

    Johnson stated that this injury began in October 2017. Docket No. 1 at 6, ¶ 1.

    Therefore, because his medical boot claim arose more than two years before he filed

    his lawsuit, the claim is time-barred.

           Magistrate Judge Hegarty also considered Mr. Johnson’s allegations that he

    experienced a delay in orthopedic medical care after February 18, 2018. Docket No.

    134 at 10. In particular, Mr. Johnson alleges that he had physical therapy appointments

    that were canceled as recently as April 10, 2019 and that he was deprived of pain

    medication until May 2019. Docket No. 1 at 6, ¶ 3. Mr. Johnson states, how ever, that

    he received medication on May 11, 2019, but that the medication has not proven

    effective. Id., ¶ 4. Since being transferred to Sterling, Mr. Johnson alleges that he has

    been denied care and has not been “prescribed an order f or his injuries.” Id., 7, ¶ 7.

    However, the magistrate judge concluded that Mr. Johnson did not provide specific

    allegations that the delay resulted in substantial harm as required by Vasquez, 882 F.3d

    at 1252 (substantial harm includes “lifelong handicap, permanent loss, or considerable



                                                 12
Case 1:20-cv-00447-PAB-MEH Document 162 Filed 01/04/21 USDC Colorado Page 13 of 20




    pain”). Mr. Johnson objects that he has suffered “considerable pain” as a result of

    being denied medical care. Docket No. 142 at 4. He also argues that his injuries were

    “clear” and that “mandated orders” are evidence that he needed physical therapy. Id. at

    2. Mr. Johnson cites Green v. Branson, 108 F.3d 1296 (10th Cir. 1997), in support.

    Green is distinguishable since the plaintiff there was “screaming in agony” and the

    defendant refused to treat the plaintiff despite “clear injuries, clear swelling, clear

    bleeding, [and] clear indications of possible internal injuries.” Id. at 1303. Mr. Johnson

    cites Sealock v. Colorado; however, in that case, the plaintiff’s injuries were “so obvious

    that even a lay person would recognize the necessity for a doctor’s attention.” 218 F.3d

    1205, 1209 (10th Cir. 2000). Mr. Johnson cites McCarthy v. Weinberg for the

    proposition that denial of physical therapy is a substantial harm. However, McCarthy

    concerned a plaintiff who was “debilitated” by multiple sclerosis and had lost his hearing

    and eyesight. 753 F.2d 836, 839 (10th Cir. 1985). Mr. Johnson has not established

    that his denial of care and injuries are the sort of “substantial harm” that the court found

    in Vasquez, Green, and McCarthy, or obvious harm, as in Sealock. Therefore, the

    Court agrees with the magistrate judge that Mr. Johnson’s complaint does not

    adequately plead the objective prong.

           Finally, Mr. Johnson alleges that Hodge deprived him of care following a heart

    attack in August 2019. Docket No. 1 at 7, ¶ 6. The magistrate judge concluded that

    Mr. Johnson’s allegation was conclusory because it failed to provide any details on how

    Hodge denied care. Docket No. 134 at 12. Because Mr. Johnson did not alleg e an

    “affirmative link” between Hodge and the constitutional violation, as required in Duffield



                                                  13
Case 1:20-cv-00447-PAB-MEH Document 162 Filed 01/04/21 USDC Colorado Page 14 of 20




    v. Jackson, 545 F.3d 1234, 1238 (10th Cir. 2008), the m agistrate judge concluded that

    he failed to state a claim. Furthermore, without allegations connecting the other CDOC

    defendants to the alleged denial of care following Mr. Johnson’s heart attack, the

    magistrate judge concluded that Mr. Johnson has failed to state a claim against them

    because a plaintiff must allege “an affirmative link between each defendant and the

    constitutional deprivation.” Docket No. 134 at 12 (quoting Duffield, 545 F.3d at 1238).

    Mr. Johnson has not objected to this portion of the magistrate judge’s recommendation.

    The Court has reviewed the non-objected portions of the recommendation to satisfy

    itself that there is “no clear error on the face of the record.” Fed. R. Civ. P. 72(b),

    Advisory Committee Notes. Based on this review, the Court has concluded that this

    portion of the recommendation is a correct application of the facts and the law.

                  2. Subjective Component

           Magistrate Judge Hegarty concluded that, even if Mr. Johnson pled sufficient

    facts to establish the objective component, he has failed to establish the subjective

    component, i.e., that the defendants each had a sufficiently culpable state of mind to

    violate the Eighth Amendment. Docket No. 134 at 12. Mr. Johnson has not show n that

    the CDOC defendants were “both . . . aware of the facts from which the inference could

    be drawn that a substantial risk of serious harm exists, and [that they] dr[e]w the

    inference.” Id. at 13 (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)). The

    question is, “were the symptoms such that a prison employee knew the risk to the

    prisoner and chose (recklessly) to disregard it?” Id. (quoting Mata v. Saiz, 427 F.3d

    745, 755 (10th Cir. 2005)).



                                                 14
Case 1:20-cv-00447-PAB-MEH Document 162 Filed 01/04/21 USDC Colorado Page 15 of 20




           Mr. Johnson objects that the conscious disregard can be inferred from “Nurse

    Jason’s” indication that care was denied because Mr. Johnson is a “N[*****] who sue.”

    Docket No. 142 at 4. In addition, Mr. Johnson alleges that Boyd consciously

    disregarded the risk to Mr. Johnson’s health when she did not timely reinstate Mr.

    Johnson’s medication and then prescribed medication that did not work. Id. Finally, Mr.

    Johnson argues that, while “[a]ctual knowledge must be shown under Farmer, the other

    items need not.” Id. at 5.

           The Court agrees with the magistrate judge’s analysis. Mr. Johnson’s complaint

    does not establish the affirmative link that is required. First, “Nurse Jason” is not a

    defendant in this case. Assuming that Mr. Johnson is reporting what Nurse Jason said

    about Boyd and Hodge’s motives, Mr. Johnson nevertheless does not provide sufficient

    factual allegations that Boyd and Hodge recklessly disregarded the dangers to Mr.

    Johnson’s health. In fact, Mr. Johnson alleges that it was Boyd who finally gave Mr.

    Johnson pain medication – though Mr. Johnson claims it did not work – and it was

    Hodge who scheduled the physical therapy appointments. Docket 1 at 6, ¶ 2.

    Providing ineffective pain medication does not amount to recklessly disregarding Mr.

    Johnson’s health. Further, while Mr. Johnson alleges Castillo canceled the

    appointments, Mr. Johnson does not allege that Castillo recklessly disregarded the risk

    to Mr. Johnson or knew that doing so could result in a substantial risk to serious harm to

    Mr. Johnson, but did so anyway. Id. The actions that the prison officials took or failed

    to take in Mr. Johnson’s case are not the sort of reckless disregard for Mr. Johnson’s

    health that the officials took or failed to take in Green, McCarthy, or Sealock, which Mr.

    Johnson also relies upon in his subjective-prong objections. At most, the CDOC

                                                 15
Case 1:20-cv-00447-PAB-MEH Document 162 Filed 01/04/21 USDC Colorado Page 16 of 20




    defendants were negligent, but, as the magistrate judge concluded, “[a]n inadvertent

    failure to provide adequate medical care does not rise to the level of an unnecessary

    and wanton infliction of pain.” Docket 134 at 13–14 (quoting Van Riper v. Wexford

    Health Serv., Inc., 67 F. App’x 501, 503 (10th Cir. 2003)).

           The Court also disagrees with Mr. Johnson’s reading of Farmer, which does not

    say that actual knowledge alone is sufficient. Rather, the Supreme Court in Farmer

    stated that a prison official “cannot be found liable under the Eighth Amendment for

    denying an inmate humane conditions of confinement unless the official knows of and

    disregards an excessive risk to inmate health or safety; the official must both be aware

    of facts from which the inference could be drawn that a substantial risk of serious harm

    exists, and he must also draw the inference.” 511 U.S. at 837 (emphasis added). Mr.

    Johnson has not adequately alleged that any of the CDOC defendants “dr[e]w the

    inference” – that is, that any of the defendants had a “sufficiently culpable state of

    mind,” id., to know of and disregard the risk of harm to Mr. Johnson. As a result, the

    Court agrees with the magistrate judge that Mr. Johnson has failed to state a claim for a

    violation of the Eighth Amendment.

           C. Leave to Amend

           The general rule in this circuit is that, if “it is at all possible that the party against

    whom the dismissal is directed can correct the defect in the pleading or state a claim for

    relief, the court should dismiss with leave to amend.” Reynoldson v. Shillinger, 907

    F.2d 124, 126 (10th Cir. 1990). This is particularly the case where “deficiencies in a

    complaint are attributable to oversights likely the result of an untutored pro se litigant’s



                                                   16
Case 1:20-cv-00447-PAB-MEH Document 162 Filed 01/04/21 USDC Colorado Page 17 of 20




    ignorance of special pleading requirements.” Id. While Magistrate Judge Hegarty

    noted this general rule, he concluded that Mr. Johnson’s claims should be dismissed

    with prejudice for his failure to state a claim, as the deficiencies in Mr. Johnson’s

    complaint are not because he “is not an ‘untutored’ litigant.” Docket No. 134 at 14.

    Rather, the magistrate judge found that Mr. Johnson is a “well educated,

    experienced . . . pro se litigant.” Id. (citing Docket No. 28 at 1; Docket No. 38 at 1;

    Docket No. 81 at 1). He noted that Mr. Johnson has f iled 40 complaints between

    August 2017 and January 2020 and knew “that alleging a culpable state of mind was a

    necessary element to his claim.” Docket No. 134 at 15. In fact, Mr. Johnson alleged in

    his complaint that the CDOC defendants “knowingly acted with the state of mind

    required to establish the Eighth Amendment [v]iolation.” Docket No. 1 at 7.

    Furthermore, the magistrate judge concluded that pro se litigants “are not insulated

    from the rule that dismissal with prejudice is proper for failure to state a claim when ‘it is

    obvious that the plaintiff cannot prevail on the facts he has alleged and it would be futile

    to give him the opportunity to amend.’” Docket No. 134 at 14 (quoting Fleming v.

    Coulter, 573 F. App’x 765, 769 (10th Cir. 2014) (unpublished) (quoting Perkins v. Kan.

    Dep’t of Corr., 165 F.3d 803, 806 (10th Cir. 1999))). Because Mr. Johnson’s

    shortcomings are not because he failed to comply with pleading requirements or did not

    know the rules, the magistrate judge recommends dismissal “on the merits.” Id. at 15

    (citing Stubblefield v. Henson, 989 F.2d 508 (10th Cir. 1993)).

           Mr. Johnson has not objected to this portion of the magistrate judge’s

    recommendation. The Court has reviewed the non-objected to portions of the



                                                 17
Case 1:20-cv-00447-PAB-MEH Document 162 Filed 01/04/21 USDC Colorado Page 18 of 20




    recommendation to satisfy itself that there is “no clear error on the face of the record.”

    Fed. R. Civ. P. 72(b), Advisory Committee Notes. Based on this review, the Court has

    concluded that this portion of the recommendation is a correct application of the facts

    and the law, and the Court will dismiss Mr. Johnson’s claims with prejudice.

           D. Motion for Preliminary Injunction and Defendant Gary Ward

           Magistrate Judge Hegarty recommends denying Mr. Johnson’s motion for a

    preliminary injunction, Docket No. 113, which he filed on August 25, 2020. Docket No.

    134 at 15. The magistrate judge concludes that, if the Court accepts the magistrate

    judge’s recommendations, Mr. Ward would be the only remaining defendant. However,

    because Mr. Ward is no longer a CDOC employee, the Court would be unable to

    provide Mr. Johnson’s requested relief, and therefore, the motion for preliminary

    injunction must fail. Id. at 15–16 (citing West v. Denver Cty. Jail Warden, No. 07-cv-

    00226-REB-KLM, 2008 WL 732600, at *6 (D. Colo. 2008) (“Motion for Preliminary

    Injunction must fail because the named Defendants lack the authority to provide

    Plaintiff with the relief he desires.”)).

           Mr. Johnson objects to this recommendation, arguing that, when a plaintiff

    proceeds in forma pauperis, “the district court is responsible for service of the

    complaint.” Docket No. 142 at 5. Mr. Johnson claims that the reason Mr. Ward has not

    been served is that Magistrate Judge Hegarty has not directed the United States

    Marshal to serve him. Id. Mr. Johnson states that the magistrate judge “and the

    attorney general can serve [Mr.] Ward at every known address,” id., and that they must

    do so, even absent a request, under Olsen v. Mapes, 333 F.3d 1199, 1204 (10th Cir.



                                                18
Case 1:20-cv-00447-PAB-MEH Document 162 Filed 01/04/21 USDC Colorado Page 19 of 20




    2003). This is necessary because Mr. Johnson’s preliminary injunction and temporary

    restraining order are “impeded upon due to lack of service by the court.” Docket No.

    142 at 5.

           While it is true that the U.S. Marshals Service will attempt service for plaintiffs

    proceeding in forma pauperis, Fed. R. Civ. P. 4(c)(3); 28 U.S.C. § 1915(d), the

    Marshals did attempt to serve Mr. Ward, but could not verify the address Mr. Johnson

    provided or whether Mr. Ward lived there. Docket No. 110. Even when the plaintiff is

    proceeding in forma pauperis, “[i]t is the plaintiff’s responsibility to provide the United

    States Marshal with the address of the person to be served. . . . [T]he Marshal is not

    charged with finding a defendant who has moved without providing an accessible

    forwarding address.” Fields v. Okla. State Penitentiary, 511 F.3d 1109, 1113 (10th Cir.

    2007); see also Pemberton v. Patton, 673 F. App’x 860, 864 (10th Cir. 2016)

    (unpublished) (“the Marshals service is not responsible for lack of service where plaintiff

    does not provide correct information required for service.”). Because Mr. Johnson must

    comply with Rule 4 of the Federal Rules of Civil Procedure, see Dona’t v.

    Amazon.com/Kindle, No. 19-cv-01222-RM-KMT, 2020 WL 5105171, at *5 (Aug. 31,

    2020), Mr. Johnson must show cause why Mr. Ward should not be dismissed for

    plaintiff’s failure to serve him.



    IV. CONCLUSION

           It is therefore

           ORDERED that the Recommendation of United States Magistrate Judge [Docket



                                                  19
Case 1:20-cv-00447-PAB-MEH Document 162 Filed 01/04/21 USDC Colorado Page 20 of 20




    134] is ACCEPTED. It is further

          ORDERED that the CDOC Defendants’ Motion to Dismiss [Docket No. 64] is

    GRANTED. It is further

          ORDERED that the plaintiff’s official-capacity claims against May, Allen, Wilson,

    Castillo, Hodge, and Boyd are DISMISSED without prejudice. It is further

          ORDERED that the plaintiff’s individual capacity claims against May, Allen,

    Wilson, Castillo, Hodge, and Boyd are DISMISSED without prejudice. It is further

          ORDERED that plaintiff’s Motion for Preliminary Injunction [Docket No. 113] is

    DENIED. It is further

          ORDERED that, on or before January 25, 2020, plaintiff shall show cause why

    defendant Ward should not be dismissed without prejudice for failure to serve pursuant

    to Rule 4 of the Federal Rules of Civil Procedure.



          DATED January 4, 2021

                                             BY THE COURT:



                                             PHILIP A. BRIMMER
                                             Chief United States District Judge




                                               20
